Title: From George Washington to Robert Morris, 14 September 1795
From: Washington, George
To: Morris, Robert


          
            My dear Sir,
            Mount Vernon 14th Sep. 1795
          
          The motives which give birth to this letter, proceed as much from private friendship, as they do from a sense of public duty; whatever therefore may be the effect produced by it I presume on your excuse for the trouble it will give you.
          The letter herewith enclosed from Mr Scott (one of the Commissioners of the Fedl City) was met by me on my way to George Town, with another from Colo. Deakins to the same effect—To the sentiments expressed in the former, it would seem scarcely necessary to add another sentence—Yet upon a more detailed conversation with the Commissioners (since the receipt of the above letter) I am so thoroughly impressed with the ruinous consequences wch must result to the public buildings from a delay of the payment which the Comrs have requested, that I should think my official conduct reprehensible if I did not press them upon you most urgently.
          There are many valuable Stone cutters, and other workmen now engaged; a number of laborers are employed on the public buildings; of differt discripns & on difft terms—order, & a proper arrangement of the work is established; and every thing at the capitol seems to progress as well as can reasonably be expected under the embarrassments which have been encountered—But without the aid required in Mr Scotts letter, the whole must be

at a stand, at the time he mentions; the workmen must be discharged; and, more than probable, the most valuable of them will be irrecoverably lost whilst the buildings will be left not only in a stagnant state but in a hurtful situation; involving consequences which are too obvious to need enumeration.
          It was not, as I am persuaded you are well convinced, the price of the lots which induced the first sale to Mr Greenleaf, nor the subsequent one in which you are concerned; but to the collateral advantages which were expected to be derived from the erection of buildings, and the advance of money. Withhold these, and the contract exhibits an unproductive and a disagreeable spectacle.
          I could enlarge very much on this subject; but I am sure nothing cd be added that will not occur to you without upon reflec⟨tion;⟩ or that would be in any manner new except suggestions which may not have reached you, & which I pray you to believe have not obtained the smallest credence in my mind—to wit—that as both Mr Nicholsons interest and your own, lies principally in another quarter—nothing but embarrassments are to be expected from you. that the object of both, is to speculate with the lots till towards the close of the period for the removal of the government and then it will be found that neither of you will have retained any, or very little property in the City. Why else, it is asked did these gentlemen take this contract upon themselves—for they must have known as well at that time as now their means for compliance; & ought not to have made these difficulties, if they ⟨found⟩ them defect⟨ive.⟩ The best evidence I can give you, of my thorough disbelief of these suggestions is, the communication I now make of them that being apprised thereof, their malignancy may be counteracted. Be so good as to return Mr Scotts letter &ca to me, & to be assured of the sincere esteem and regard with which I am—Dear Sir Your Obedt and affecte Servant
          
            Go. Washington
          
        